MEMORANDUM **
Kelly Keeler appeals from the district court’s order revoking his supervised release and imposing a 24-month sentence. He originally pleaded guilty to possession of stolen mail and possession of 15 or more *609unauthorized access devices, all in violation of 18 U.S.C. §§ 1708 and 1029(a)(3).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Keeler has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. No pro se or government brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief.
Accordingly, we GRANT counsel’s motion to withdraw and AFFIRM the district court’s order.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.